Case 3:19-cv-19145-BRM-TJB Document 51 Filed 01/19/20 Page 1 of 2 PageID: 411



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


    DAVID M. GRECO,

                      Plaintiff,                       Civil Action No. 19-19145 (BRM) (TJB)

                      v.
                                                                        ORDER
    GURBIR S. GREWAL, et al.,

                      Defendants.


         THIS MATTER is before the Court upon Plaintiff David M. Greco’s (“Plaintiff”) Motion

for a Preliminary Injunction (ECF No. 1) and Motion for Class Certification (ECF No. 48).

Defendants New Jersey Attorney General Gubir S. Grewal, Jared M. Maples, and the New Jersey

Office of Homeland Security and Preparedness (collectively, the “State Defendants”), and the

Camden County Prosecutor’s Office, Jill S. Mayer, and Nevan Soumails (collectively, the “County

Defendants”) 1 opposed Plaintiff’s Motion for a Preliminary Injunction arguing, inter alia, Plaintiff

lacked standing to assert his claims. (ECF No. 32.) The Court held oral argument on November

20, 2019. (ECF No. 39.) On January 15, 2020, Defendants filed a Letter Request asking the Court

to stay Plaintiff’s Motion for Class Certification, pending the Court’s ruling on Plaintiff’s Motion

for a Preliminary Injunction. (ECF No. 49.) Plaintiff opposed Defendants’ Letter Request on

January 16, 2020. (ECF No. 50.) Having reviewed the parties’ submissions filed in connection

with the motions and for good cause appearing,



1
  Defendants Gloucester Township Police Department, Bernard John Dougherty, Nicholas C.
Aumendo, Donald B. Gansky, William Daniel Rapp, and Brian Anthony Turchi (collectively, the
“Township Defendants”) filed correspondence joining and adopting the legal arguments advanced
by the State and County Defendants in opposition to Plaintiff’s Motion for a Preliminary
Injunction, but declining to provide any briefing of their own. (ECF No. 33.) The Township
Defendants did not make any filings relating to Plaintiff’s Motion for Class Certification.
Case 3:19-cv-19145-BRM-TJB Document 51 Filed 01/19/20 Page 2 of 2 PageID: 412



       IT IS on this 17th day of January 2020,

       ORDERED that the parties are to submit additional briefing, limited to 8 pages each, on

Plaintiff’s standing to bring a facial challenge to the ERPO Act. 2 Plaintiff will submit his initial

brief by no later than January 24, 2020. Defendants will submit their responsive brief by no later

than January 31, 2020. Plaintiff, if he so chooses, will submit his reply brief by no later than

February 3, 2020; and it is further

       ORDERED that to the extent Plaintiff contends he is bringing an as-applied challenge to

the ERPO Act, Plaintiff shall address standing with respect to the as-applied challenge, and the

parties are permitted an additional 8 pages to address this argument; and it is further

       ORDERED that Defendants’ Letter Request (ECF No. 49) is GRANTED; and it is finally

       ORDERED that Plaintiff’s Motion for Class Certification (ECF No. 48) is

ADMINISTRATIVELY TERMINATED WITHOUT PREJUDICE and may be refiled, if

appropriate, following the Court’s decision on Plaintiff’s Motion for a Preliminary Injunction.




Date: January 17, 2020                                        /s/Brian R. Martinotti
                                                              HON. BRIAN R. MARTINOTTI
                                                              UNITED STATES DISTRICT JUDGE




2
 The term “ERPO Act” is well known to the parties and refers to the New Jersey Extreme Risk
Protective Order Act of 2018, N.J. Stat. Ann. §§ 2C:58-20 et seq.
                                                 2
